        Case 1:20-cv-04892-NRB Document 47-2 Filed 01/18/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


PLATINA BULK CARRIERS PTE LTD,

               Plaintiff,                                    20 Civ. 4892 (NRB)

       - against -

PRAXIS ENERGY AGENTS DMCC,
PRAXIS ENERGY AGENTS LLC, and
PRAXIS ENERGY AGENTS PTE LTD.

               Defendants.



                 REQUEST FOR CLERK'S CERTIFICATE OF DEFAULT

       Pursuant to Fed. R. Civ. P. 55(a) and L.R. 55.1, Platina Bulk Carriers Pte Ltd, requests a

Clerk's Certificate of Default. Within in an accompanying affidavit, I affirm that the party against

whom the judgment is sought:


       1) is not an infant or incompetent person;


       2) is not in the military service;


       3) was properly served under Fed. R. C. P. 4 and the Court's Order (ECF 28).        Proof of

service having been


filed with the court (ECF 46);


       4) has defaulted in appearance in the above captioned action.




                                                 1
        Case 1:20-cv-04892-NRB Document 47-2 Filed 01/18/21 Page 2 of 2




Dated: January 18, 2021
       New York, NY                           Respectfully submitted,
                                              Attorneys for Plaintiff,



                                    By:               /s/Austyn L. Carolin
                                              Austyn L. Carolin (439988)
                                              Thomas L. Tisdale (TT5263)
                                              Tisdale Law Offices, LLC
                                              200 Park Avenue, Suite 1700
                                              New York, NY 10166
                                              Tel:    212-354-0025
                                              acarolin@tisdale-law.com
                                              ttisdale@tisdale-law.com




                                          2
